DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 May 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 15 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2010/0199354 by Eker et al.
claims 1, 8 15 and 21, Eker discloses a system/method/medium configured for obfuscating a computer program by representing the control flow of the computer program as control flow data that is not source code, the system comprising: 
one or more hardware processors configured by machine-readable instructions (Eker: 621 - Fig 6; Page 9, Sec 105; CPU processor of system used to execute obfuscation process)  to: 
receive source code of a computer program, the source code including a plurality of computing functions of the program and control flow of the program which defines the order in which the computing functions are executed (Eker: Page 3, Sec 50; source code to be obfuscated received; implicitly, source code includes functions and flow control (See Fig 5)); 
parse the source code (Eker: Pages 3-4, Sec 51; parsing module parses the received source code); 
extract at least a part of the control flow of the source code (Eker: Pages 3-4, Sec 51; parser module identifies conditional (control flow) portions of the parsed code; 
represent at least a portion of the control flow as a control flow model using a mathematical modeling language, the modeling language including constructs for event elements representing events that occur during execution of the computer program, condition elements which represent conditions that occur during the execution of the computer program and execution elements which are linked to portions of the source code for executing functions, wherein arcs are used to link event elements with condition elements and execution elements and wherein tokens are associated with condition elements and execution elements to represent the state of execution of the Eker: Page 4, Sec 53-60; control flow of program modeled and guarded, then transformed); 
store the control flow model as control flow data that represents the control flow of the program wherein the control flow data is not executable code (Eker: Page 2, Sec 20 and Page 9, Sec 105; control flow data stored with transformed source code); and 
remove the at least a portion of the control flow from the source code, to thereby obfuscate the control flow of the source code and render the source code more resistant to tampering (Eker: Page 4, Sec 61 – Page 5 Sec 65; guards removed and program reconfigured to obscure program flow) .  

Allowable Subject Matter
Claims 2-7, 9-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the art of record discloses, individually or in reasonable combination, storing control flow data of a section of obfuscated source code as described by the independent claims in one or more matrices as disclosed in claims 2, 9 and 16.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2004/0153661 by Graunke discloses source code obfuscation using the control flow graph
U.S. Patent Application Publication No. 2016/0092871 by Gordon et al. discloses source code obfuscation by changing the control flow graph
U.S. Patent Application Publication No. 2020/0151305 by Lam et al. discloses using a fake control flow graph to obfuscate source code

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432